EX-10 4 exh1002a.htm ASSIGNMENT BILL OF SALE AND CONVEYANCE - SOUTHERN
Exhibit 10.2
ASSIGNMENT, BILL OF SALE AND CONVEYANCE
          THIS ASSIGNMENT, BILL OF SALE AND CONVEYANCE (“Assignment”), dated
effective September 1, 2005 (the “Effective Date”), is from THE EXPLORATION
COMPANY OF DELAWARE INC., a Delaware corporation whose address is 500 North
Loop, 1604 East, Suite 250, San Antonio, TX 78232 (“Assignor”) to ENCANA OIL &
GAS (USA) INC., a Delaware corporation whose address is 370 17th St, Ste 1700
Denver, CO 80202(“Assignee”).
          For the mutual considerations herein, the receipt and sufficiency of
which are hereby acknowledged, Assignor hereby sells, assigns, transfers,
grants, bargains, conveys to Assignee all of Assignor’s right, title and
interest, in and to the following (all of which are called the “Assets”):
               1. The oil and gas leases and other leasehold interests described
in Exhibit A limited as to the depths described therein, (the
“Leases”),including all right, title and interest in and to the oil, gas and all
other hydrocarbons, whether liquid or gaseous (the “Hydrocarbons”), in, on or
under or that may be produced from the lands covered by the Leases or lands
pooled or unitized therewith after the Effective Date and all other minerals of
whatever nature including without limitation fee mineral, overriding royalty
interests, net profits interests, production payments and other properties owned
by Seller limited as to the depths conveyed herein.
               2. The oil and gas wells and shut-in, injection and disposal
wells located on the Leases and lands, or lands pooled or unitized therewith,
which wells are specifically described in Exhibit B (the “Wells”), including
without limitation all personal property and equipment associated with the Wells
as of the Effective Date.
               3. The gathering lines, compression sites, facilities, machinery,
equipment, personal property, fixtures and improvements related to the Leases
and Wells and that are specifically described in Exhibit C, and all rights of
way, easements, fee property and other rights used in connection with the
ownership and operation thereof.
               4. The rights, to the extent transferable, in and to all existing
and effective unitization, pooling and communitization agreements, declarations
and orders, to the extent that they relate to or affect any of the interests
described in Paragraphs 1 - 3 or the post-Effective Date production of
Hydrocarbons from the Leases and Lands.
               5. The rights, to the extent transferable, in and to Hydrocarbon
sales, purchase, gathering, transportation and processing contracts, operating
agreements, partnership agreements, farmout agreements rights of way, easements
and other surface rights related to the Leases and Wells and other contracts,
agreements and instruments relating to the interests described in Paragraphs 1 -
4.

-1-


               6. The files, records, data and information relating to the items
described in Paragraphs 1 through 5, maintained by Assignor (the “Records”).
          TO HAVE AND TO HOLD the Assets unto Assignee and its successors and
assigns forever.
          Assignor, for itself and its successors and assigns, represents,
warrants and agrees to and with Assignee, its successors and assigns, that the
Assets are free and clear of all liens, encumbrances, burdens and defects of
title arising by, through or under Assignor, but not otherwise, and Assignor and
its successors and assigns shall warrant and forever defend the title of
Assignee and its successors and assigns to the Assets against all persons
claiming or to claim an interest therein by, through or under Assignor, but not
otherwise.
          This Assignment is made and accepted expressly subject to the
following terms and conditions:
          a. EXCEPT FOR THE SPECIAL WARRANTY OF TITLE SET FORTH ABOVE, THIS
ASSIGNMENT IS MADE WITHOUT WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY.
ASSIGNOR EXPRESSLY DISCLAIMS AND NEGATES ANY WARRANTY AS TO THE CONDITION OF ANY
PERSONAL PROPERTY, EQUIPMENT, FIXTURES AND ITEMS OF MOVABLE PROPERTY COMPRISING
ANY PART OF THE ASSETS, INCLUDING (i) ANY IMPLIED OR EXPRESS WARRANTY OF
MERCHANTABILITY, (ii) ANY IMPLIED OR EXPRESS WARRANTY OF FITNESS FOR A
PARTICULAR PURPOSE, (iii) ANY IMPLIED OR EXPRESS WARRANTY OF CONFORMITY TO
MODELS OR SAMPLES OF MATERIALS, (iv) ANY RIGHTS OF ASSIGNEE UNDER APPLICABLE
STATUTES TO CLAIM DIMINUTION OF CONSIDERATION, AND (v) ANY CLAIM BY ASSIGNEE FOR
DAMAGES BECAUSE OF DEFECTS, WHETHER KNOWN OR UNKNOWN, IT BEING EXPRESSLY
UNDERSTOOD BY ASSIGNEE THAT SAID PERSONAL PROPERTY, FIXTURES, EQUIPMENT, AND
ITEMS ARE BEING CONVEYED TO ASSIGNEE “AS IS,” “WHERE IS,” WITH ALL FAULTS, AND
IN THEIR PRESENT CONDITION AND STATE OF REPAIR; PROVIDED, HOWEVER, THIS
PARAGRAPH a SHALL NOT LIMIT ANY OF ASSIGNOR’S INDEMNITY OBLIGATIONS UNDER THE
PURCHASE AND SALE AGREEMENT DATED EFFECTIVE SEPTEMBER 1, 2005 BETWEEN ASSIGNOR
AND ASSIGNEE AND THE AGREEMENTS AND DOCUMENTS EXECUTED PURSUANT THERETO
(COLLECTIVELY, THE “PURCHASE AGREEMENT”).
          b. To the extent permitted by law, Assignee shall be subrogated to
Assignor’s rights in and to representations, warranties and covenants given with
respect to the Assets. Assignor hereby grants and transfers to Assignee, its
successors and assigns, to the extent so transferable and permitted by law, the
benefit of and the right to enforce

-2-


the covenants, representations and warranties, if any, which Assignor is
entitled to enforce with respect to the Assets, but only to the extent not
enforced by Assignor.
          c. This Agreement is executed pursuant to and subject to the terms of
that certain Purchase and Sale Agreement dated September 1, 2005, between
Assignor and Assignee (“Purchase Agreement”). In the event of any conflict or in
consistency between the terms and provisions hereof and the Purchase Agreement,
the terms of the Purchase Agreement will control.
          d. If there are prohibitions against or conditions to the conveyance
of one or more portions of the Leases without the prior written consent of third
parties that, if not satisfied, would result in a breach thereof by Assignor or
would give an outside party the right to terminate Assignor’s or Assignee’s
rights with respect to such Leases (any such prohibition or condition being
herein called a “Restriction”), then notwithstanding anything herein to the
contrary, the transfer of title to, or interest in, such portion of the Leases
through this Assignment shall not become effective unless and until such
Restriction is satisfied or waived by the parties hereto, or becomes otherwise
inoperable or unenforceable. To the extent complete legal and equitable title to
such Leases is prohibited from being conveyed from Assignor to Assignee until
such Restrictions are obtained, Assignor shall continue to hold bare legal title
to such Leases as nominee for Assignee. As nominee, Assignor shall not be
authorized to take and shall not take any action with respect to such Leases
except to the extent expressly authorized and directed in writing by Assignee.
Further, Assignor shall exercise all voting rights with respect to such Leases
as directed by Assignee in writing. For purposes hereof, Assignor and Assignee
shall treat and deal with such Leases as if full legal and equitable title to
such Leases had passed from Assignor to Assignee on the Effective Date. When and
if such Restriction is so satisfied, waived or removed, the assignment of such
portion of the Leases as may be subject thereto shall become effective
automatically as of the Effective Date, without further action on the part of
Assignor or Assignee, respectively. Notwithstanding the foregoing, in the event
any Restrictions on the transfer of the Leases which are not waived, released,
satisfied or expired as of the date hereof are waived, released, satisfied or
expired after the date hereof, Assignor covenants to promptly execute and
deliver an assignment of such Leases in form and substance substantially similar
to this Assignment as reasonably requested by Assignee.
          e. The references herein to liens, encumbrances, burdens, defects and
other matters shall not be deemed to ratify or create any rights in third
parties or merge with, modify or limit the rights of Assignor or Assignee, as
between themselves, as set forth in the Purchase Agreement or other documents
executed in connection therewith.
          f. Unless provided otherwise, all recording references in the Exhibits
hereto are to the official real property records of the county in which the
Assets are located.
          g. Separate governmental form assignments of the Assets may be
executed on officially approved forms by Assignor to Assignee, in sufficient
counterparts

-3-


to satisfy applicable statutory and regulatory requirements. Those assignments
shall be deemed to contain all of the exceptions, reservations, warranties,
rights, titles, power and privileges set forth herein as fully as though they
were set forth in each such assignment. The interests conveyed by such separate
assignments are the same, and not in addition to, the Assets conveyed herein.
          h. This Assignment binds and inures to the benefit of Assignor and
Assignee and their respective successors and assigns.
          i. This Assignment may be executed in any number of counterparts, and
by different parties in separate counterparts, each of which shall be deemed to
be an original instrument, but all of which together shall constitute but one
instrument.
          EXECUTED on the dates contained in the acknowledgment of this
instrument, to be effective for all purposes as of the Effective Time.

              ASSIGNOR
 
            THE EXPLORATION COMPANY OF DELAWARE, INC.
 
       
 
  /s/ James E. Sigmon      
 
  James E. Sigmon, President          
 
            ASSIGNEE
 
            ENCANA OIL & GAS (USA) INC.
 
            /s/ Roger J. Biemans      
 
  Roger J. Biemans, President
 
       

-4-

Acknowledgments

     
STATE OF TEXAS
  )
 
  ) ss.
COUNTY OF                     
  )

          The foregoing instrument was acknowledged before me this 30th day of
September, 2005 by James E. Sigmon, as President of THE EXPLORATION COMPANY OF
DELAWARE, INC., a Delaware corporation.
(OFFICIAL SEAL ROXE ANNE JORDAN) [i3603.gif]

     
 
  /s/ Roxe Ann Jordan
 
   
 
  Notary Public, State of Texas
 
  My Commission Expires: 1-11-09

     
STATE OF TEXAS
  )
 
  ) ss.
COUNTY OF                     
  )

          The foregoing instrument was acknowledged before me this 30th day of
September, 2005 by Roger J. Biemans, as President of ENCANA OIL & GAS
(USA) INC., a Delaware corporation.
(OFFICIAL SEAL ROXE ANNE JORDAN) [i3603.gif]

         
/s/ Roxe Ann Jordan
 
   
 
  Notary Public, State of Texas
 
  My Commission Expires: 1-11-09

-5-

Exhibit “A”
“Southern Lands"

                              EFFECTIVE       RECORDING     LESSOR   LESSEE  
DATE   COUNTY   INFO   EXCEPTIONS
Ewing Halsell Foundation
  The Exploration
Company   3/8/2000   Maverick & Dimmit   578/218 OPR   (a)
Amistad Cattle Company
  The Exploration
Company   1/29/2001   Maverick   612/473 OPR   (a)
Robert Gonzalez, et al
  The Exploration
Company   2/12/2001   Maverick   615/150 OPR   (a)
Jack R. Chittim, et al (Tract I = 3,336.48 acres)
  The Exploration
Company   9/1/2001   Maverick   650/10 OPR   (a) (c)
Jay S. Myers, et al
  J. Donald Jordan   3/23/1970   Dimmit   30/421 OGR   (a) (b)
J. A. Webb
  J. Donald Jordan   4/24/1975   Dimmit   30/368 OGR   (a) (b)
Gussie Webb Vivian
  J. Donald Jordan   4/24/1975   Dimmit   30/392 OGR   (a) (b)
Lake T. Webb, et ux
  J. Donald Jordan   4/24/1975   Dimmit   30/395 OGR   (a) (b)
Dorothy Lee Varga
  J. Donald Jordan   4/24/1975   Dimmit   30/399 OGR   (a) (b)
Ola Webb O’Meara
  J. Donald Jordan   4/24/1975   Dimmit   30/402 OGR   (a) (b)
Frank J. Webb, et ux
  J. Donald Jordan   4/24/1975   Dimmit   30/405 OGR   (a) (b)
Henrietta W. LeBlanc
  J. Donald Jordan   12/10/1970   Dimmit   34/152 OGR   (a) (b)
Joseph V. Lamantia
  J. Donald Jordan   11/25/1970   Dimmit   34/157 OGR   (a) (b)
I. O. K. Kothman, et al
  N. Adams   1/9/1964   Dimmit   21/589 OGR   (a) (b)
Raymond M. Brady Sr. et al
  Douglas & Gaunt   4/30/1971   Dimmit   38/94 OGR   (a) (b)
Blair M. Armstrong, et al
  The Exploration
Company   8/21/2002   Dimmit   148/362 OGR   (a)
Ewing Halsell Foundation
  The Exploration
Company   6/1/2003   Dimmit   291/792 OGR   (a)
Sally M. Lewis
  The Exploration
Company   8/21/2002   Dimmit   148/338 OGR   (a)
Randy Bendele, et al
  Saxet Energy, Ltd.   6/11/2002   Dimmit   148/34 OGR   (a)
Jerry Landrey, et al
  Saxet Energy, Ltd.   6/28/2002   Dimmit   148/38 OGR   (a)
Michael G. Keller
  The Exploration
Company   8/31/2002   Dimmit   148/787 OGR   (a)
Lois Watts Maedgen
  Saxet Energy, Ltd.   5/7/2002   Dimmit   147/547 OGR   (a)
Benito Hernandez et ux
  Saxet Energy, Ltd.   10/29/2002   Dimmit   148/754 OGR   (a)

 

                              EFFECTIVE       RECORDING     LESSOR   LESSEE  
DATE   COUNTY   INFO   EXCEPTIONS
A. Y. Allee Jr.
  Saxet Energy, Ltd.   5/8/2002   Dimmit   147/583 OGR   (a)
Rodney Young Allee
  Saxet Energy, Ltd.   5/8/2002   Dimmit   147/589 OGR   (a)
Laurie Dee Allee Whiteaker
  Saxet Energy, Ltd.   5/8/2002   Dimmit   147/595 OGR   (a)
Larry Joe Milstead, et al
  Saxet Energy, Ltd.   5/30/2002   Dimmit   148/10 OGR   (a)
Carl George Kothmann
  Saxet Energy, Ltd.   5/21/2002   Dimmit   147/644 OGR   (a)
Kenneth W. Arthur et ux
  Saxet Energy, Ltd.   6/10/2002   Dimmit   148/63 OGR   (a)
Alberto Zambrano, Jr.
  Saxet Energy, Ltd.   5/9/2002   Dimmit   147/632 OGR   (a)
Alonzo Zambrano et ux
  Saxet Energy, Ltd.   5/9/2002   Dimmit   147/638 OGR   (a)
Alfredo Zambrano et ux
  Saxet Energy, Ltd.   5/9/2002   Dimmit   148/140 OGR   (a)
Jack Ware
  Saxet Energy, Ltd.   10/28/2002   Dimmit   149/94 OGR   (a)
John Russell Ware
  Saxet Energy, Ltd.   10/28/2002   Dimmit   148/748 OGR   (a)
Peter S. Wardenburg et ux
  Saxet Energy, Ltd.   5/23/2002   Dimmit   148/27 OGR   (a)
Richard N. Fletcher et al
  Saxet Energy, Ltd.   6/14/2002   Dimmit   148/30 OGR   (a)
Kenneth W. Arthur et ux
  Saxet Energy, Ltd.   6/10/2002   Dimmit   148/50 OGR   (a)
S. H. Allen et ux
  Saxet Energy, Ltd.   5/7/2002   Dimmit   148/61 OGR   (a)
S. H. Allen et ux
  Saxet Energy, Ltd.   5/27/2002   Dimmit   148/167 OGR   (a)
E. Richard Johnson
  Saxet Energy, Ltd.   6/21/2002   Dimmit   148/197 OGR   (a)
Josephine C. Burkhardt
  Saxet Energy, Ltd.   7/1/2002   Dimmit   148/309 OGR   (a)
Milton Peterson,Jr.
  Saxet Energy, Ltd.   6/17/2002   Dimmit   148/315 OGR   (a)
John White et ux
  Saxet Energy, Ltd.   6/17/2002   Dimmit   148/190OGR   (a)
Betty J. Cook
  Saxet Energy, Ltd.   6/17/2002   Dimmit   148/76OGR   (a)
John White
  Saxet Energy, Ltd.   7/1/2002   Dimmit   148/184 OGR   (a)
Celestino S. Esquevel et ux
  Saxet Energy, Ltd.   7/1/2002   Dimmit   148/209 OGR   (a)
S. W. Waggoner
  Saxet Energy, Ltd.   7/12/2002   Dimmit   148/215 OGR   (a)
Audavee Cook
  Saxet Energy, Ltd.   6/17/2002   Dimmit   148/522 OGR   (a)
Est. of Rudolfo G. Perales et al
  Saxet Energy, Ltd.   8/14/2002   Dimmit   148/515 OGR   (a)
Francisa L. Lopez
  Saxet Energy, Ltd.   7/9/2002   Dimmit   149/89 OGR   (a)
Larry Waggoner et ux
  Saxet Energy, Ltd.   6/7/2002   Dimmit   148/327 OGR   (a)
Tigner Walker et ux
  Saxet Energy, Ltd.   8/3/2002   Dimmit   148/531 OGR   (a)
Robert Larry Speer et ux
  Saxet Energy, Ltd.   4/26/2002   Dimmit   147/444 OGR   (a)
Margaret Sharon Owens et vir
  Saxet Energy, Ltd.   4/26/2002   Dimmit   147/426 OGR   (a)
Janice Diane English
  Saxet Energy, Ltd.   4/26/2002   Dimmit   147/480 OGR   (a)
Pena Creek I, Ltd.
  Saxet Energy, Ltd.   6/11/2002   Dimmit   148/227 OGR   (a)
Hnatow Family Ltd. Partnership
  Saxet Energy, Ltd.   5/20/2002   Dimmit   147/601 OGR   (a)
Lonnie Allee
  The Exploration
Company   5/20/2002   Dimmit   312/323 OGR   (a)
Ricks Henry Plueneke
  The Exploration
Company   5/20/2002   Dimmit   312/328 OGR   (a)

 

                              EFFECTIVE       RECORDING     LESSOR   LESSEE  
DATE   COUNTY   INFO   EXCEPTIONS
Elizabeth Dee Dominy
  The Exploration
Company   5/20/2002   Dimmit   312/318 OGR   (a)
Hnatow Family Ltd. Partnership
  Saxet Energy, Ltd.   5/20/2002   Dimmit   147/650 OGR   (a)
James B. Catlett, Jr.
  Saxet Energy, Ltd.   5/20/2002   Dimmit   147/656 OGR   (a)
LaRue Scott Catlett
  Saxet Energy, Ltd.   5/20/2002   Dimmit   147/662 OGR   (a)
Dolph Briscoe III et ux
  Saxet Energy, Ltd.   5/20/2002   Dimmit   148/13 OGR   (a)
Dolph Briscoe III et ux
  Saxet Energy, Ltd.   5/20/2002   Dimmit   148/17 OGR   (a)
James B. Catlett, Jr.
  Saxet Energy, Ltd.   5/20/2002   Dimmit   147/668 OGR   (a)
LaRue Scott Catlett
  Saxet Energy, Ltd.   5/20/2002   Dimmit   147/674 OGR   (a)
James B. Catlett, Jr. et al
  Saxet Energy, Ltd.   5/29/2002   Dimmit   147/680 OGR   (a)
Pena Creek II, Ltd et al
  Saxet Energy, Ltd.   6/11/2002   Dimmit   148/146 OGR   (a)
Harold Charles Kaffie et al
  Saxet Energy, Ltd.   10/2/2002   Dimmit   148/742 OGR   (a)
James Gates Byrd et ux
  Saxet Energy, Ltd.   7/17/2002   Dimmit   148/304 OGR   (a)
Josephine W. Petry et al
  Saxet Energy, Ltd.   6/12/2002   Dimmit   148/128 OGR   (a)
Richard Sledge Harvey et ux
  Saxet Energy, Ltd.   7/2/2002   Dimmit   148/221 OGR   (a)
Tigner Walker et ux
  Saxet Energy, Ltd.   8/3/2002   Dimmit   148/528 OGR   (a)
Patricia Ann Funk et al
  Saxet Energy, Ltd.   4/22/2002   Dimmit   147/380 OGR   (a)
F. M. Covert III et ux
  Saxet Energy, Ltd.   3/28/2002   Dimmit   147/232 OGR   (a)
Robert D. Booher
  Saxet Energy, Ltd.   6/18/2002   Dimmit   148/179 OGR   (a)
St. of Texas by F. M. Covert III
  Saxet Energy, Ltd.   3/28/2002   Dimmit   147/308 OGR   (a)
Audrey W. Stone et al
  J. Charles Hollimon, Ltd.   1/15/2001   Maverick   610/286   (a)
Hurley Heirs et al
  J. Charles Hollimon, Ltd.   12/21/2001   Maverick   663/110   (a)
Javier Mancha et ux
  J. Charles Hollimon, Ltd.   12/7/2001   Maverick   670/431   (a)
M. E. Gary
  J. Charles Hollimon, Ltd.   4/12/2002   Maverick   683/170   (a)
Lidia Garza Moreno
  J. Charles Hollimon, Ltd.   8/12/2002   Maverick   701/71   (a)
John Ronald Braitwaite
  J. Charles Hollimon, Ltd.   8/22/2002   Maverick   701/80   (a)
Eduardo P. Garcia et ux
  J. Charles Hollimon, Ltd.   8/26/2002   Maverick   701/84   (a)
Gabriel P. Garcia et ux
  J. Charles Hollimon, Ltd.   8/26/2002   Maverick   701/90   (a)
Javier Molina et ux
  J. Charles Hollimon, Ltd.   8/27/2002   Maverick   701/96   (a)

 

                              EFFECTIVE       RECORDING     LESSOR   LESSEE  
DATE   COUNTY   INFO   EXCEPTIONS
Eduardo P. Garcia et ux
  J. Charles Hollimon, Ltd.   8/15/2002   Maverick   701/100   (a)
Michael G. Hoelscher et ux
  J. Charles Hollimon, Ltd.   8/22/2002   Maverick   701/104   (a)
Margaret A. Jarratt
  J. Charles Hollimon, Ltd.   8/22/2002   Maverick   706/143   (a)
John Bennett Lupe/Mollie Bennett
Lupe Lasiter
  J. Charles Hollimon, Ltd.   12/17/2002   Maverick   734/242   (a)
Dianne Thrash
  J. Charles Hollimon, Ltd.   9/13/2002   Maverick   734/239   (a)
Philip W. Volts, Jr. et ux
  J. Charles Hollimon, Ltd.   3/27/2003   Maverick   735/456   (a)
John Berchelmann et ux
  J. Charles Hollimon, Ltd.   3/27/2003   Maverick   735/462   (a)
Mario Trevino et ux
  J. Charles Hollimon, Ltd.   6/26/2002   Maverick   687/197   (a)
Cecilia G. Ramirez
  J. Charles Hollimon, Ltd.   3/1/2004   Maverick   854/289   (a)
Grady Wilbanks, Jr. et ux
  J. Charles Hollimon, Ltd.   5/8/2003   Maverick   741/418   (a)
Earnest V. Collins et ux
  J. Charles Hollimon, Ltd.   4/1/2003   Maverick   741/413   (a)
Jimmy Royce Brunson
  J. Charles Hollimon, Ltd.   4/1/2003   Maverick   741/788   (a)
Wayne Baxter
  J. Charles Hollimon, Ltd.   5/6/2003   Maverick   751/213   (a)
Morris Grice
  J. Charles Hollimon, Ltd.   5/6/2003   Maverick   751/220   (a)
Loye Tankersly
  J. Charles Hollimon, Ltd.   5/6/2003   Maverick   751/193   (a)
Charles E. White
  J. Charles Hollimon, Ltd.   5/6/2003   Maverick   751/199   (a)
R. Knowlton
  J. Charles Hollimon, Ltd.   5/6/2003   Maverick   751/206   (a)
C. E. (Mike) Thomas III et al
  J. Charles Hollimon, Ltd.   5/8/2003   Maverick   751/182   (a)
Fred A. Benson
  J. Charles Hollimon, Ltd.   6/18/2003   Maverick   751/188   (a)

 

                              EFFECTIVE       RECORDING     LESSOR   LESSEE  
DATE   COUNTY   INFO   EXCEPTIONS
Cinco 1994 Family Partnership et al
  J. Charles Hollimon, Ltd.   5/29/2003   Maverick   740/215   (a)
Cinco 1994 Family Partnership et al
  J. Charles Hollimon, Ltd.   5/29/2003   Maverick   740/213   (a)
A. T. Gill & A. T. Gill Rev. Trust
  J. Charles Hollimon, Ltd.   6/4/2003   Maverick   741/406   (a)
Lindel Enron Harvey
  J. Charles Hollimon, Ltd.   5/8/2003   Maverick   745/452   (a)
Roberto Salinas et ux
  J. Charles Hollimon, Ltd.   5/8/2003   Maverick   749/119   (a)
Felma B. Evans
  J. Charles Hollimon, Ltd.   4/1/2003   Maverick   749/114   (a)
The Sharp Corporation
  J. Charles Hollimon, Ltd.   5/13/2002   Maverick   683/178   (a)
Cage Minerals, Ltd. et al
  Saxet Energy, Ltd.   6/13/2003   Maverick   746/155   (a)
Douglas M. Vander Ploeg et al
  Saxet Energy, Ltd.   6/13/2003   Maverick   746/151   (a)
Chieftain Exploration Company
  Saxet Energy, Ltd.   6/13/2003   Maverick   746/147   (a)
Briscoe Ranch, Inc. et al (A)
  Saxet Energy, Ltd.   6/24/2003   Maverick   746/176   (a)
Briscoe Ranch, Inc. et al (B)
  Saxet Energy, Ltd.   6/24/2003   Maverick   746/183   (a)
W. West et al (A)
  Saxet Energy, Ltd.   6/24/2003   Maverick   746/197   (a)
W. West et al (B)
  Saxet Energy, Ltd.   6/24/2003   Maverick   746/202   (a)
W. West et al (C)
  Saxet Energy, Ltd.   6/24/2003   Maverick   746/207   (a)
Briscoe Ranch, Inc. et al (C)
  Saxet Energy, Ltd.   6/24/2003   Maverick   746/190   (a)
Cinco 1994 Family Partnership et al
  Saxet Energy, Ltd.   6/27/2002   Maverick   692/170   (a)
Kirk Ranch Trust (A)
  Saxet Energy, Ltd.   6/24/2002   Maverick   746/212   (a)
Kirk Ranch Trust (B)
  Saxet Energy, Ltd.   6/24/2003   Maverick   746/217   (a)
Briscoe Ranch, Inc. et al
  Saxet Energy, Ltd.   4/25/2002   Maverick & Dimmit   681/467 MCT
148/629 DCT   (a)
Roy William Baker, Jr. et ux
  Saxet Energy, Ltd.   4/25/2002   Maverick & Dimmit   681/490 MCT
148/639 DCT   (a)
Briscoe Ranch, Inc. et al
  Saxet Energy, Ltd.   4/25/2002   Maverick & Dimmit   681/477 MCT
148/643 DCT   (a)
Roy William Baker, Jr. et ux
  Saxet Energy, Ltd.   4/25/2002   Maverick & Dimmit   681/494 MCT
148/656 DCT   (a)

 

                              EFFECTIVE       RECORDING     LESSOR   LESSEE  
DATE   COUNTY   INFO   EXCEPTIONS
Latham & McKnight, Ltd.
  Saxet Energy, Ltd.   5/6/2002   Dimmit   147/456   (a)
Texas Rural Communities
  Saxet Energy, Ltd.   4/14/2002   Dimmit   147/781   (a)
Susan Jane Wheelock Dunn
  Saxet Energy, Ltd.   6/1/2002   Dimmit   147/775   (a)
Susan Jane Wheelock Trust
  Saxet Energy, Ltd.   6/1/2002   Dimmit   147/778   (a)
Robert O. Tocquigny et al
  Saxet Energy, Ltd.   6/5/2002   Dimmit   147//701   (a)
Jack B. Shook, Jr.
  Saxet Energy, Ltd.   5/1/2002   Dimmit   148/239   (a)
Gwyn Shook Mason
  Saxet Energy, Ltd.   5/1/2002   Dimmit   148/248   (a)
RHOJCAMT P/S
  Saxet Energy, Ltd.   9/6/2002   Dimmit   148/486   (a)
George Strake et al
  Saxet Energy, Ltd.   9/10/2002   Dimmit   148/482   (a)
George Strake et al
  Saxet Energy, Ltd.   6/12/2002   Dimmit   148/261   (a)
Marolyn P. Bean, Trustee et al
  Saxet Energy, Ltd.   5/7/2002   Dimmit   147/788   (a)
Clyde S. Risinger et ux
  Saxet Energy, Ltd.   5/10/2002   Dimmit   148/423   (a)
RHOJCAMT P/S
  CMR Energy, L.P.   11/19/2004   Dimmit   307/762   (a)
Marolyn P. Bean, Trustee et al
  Saxet Energy, Ltd.   5/7/2002   Dimmit & Zavala   147/788   (a)
C. Bustamante et al
  Saxet Energy, Ltd.   7/12/2002   Dimmit & Zavala   148/146   (a)
C. Bustamante et al
  Saxet Energy, Ltd.   7/12/2002   Dimmit & Zavala   148/142   (a)
Ealen W. Bray trust
  Saxet Energy, Ltd.   11/1/2002   Dimmit & Zavala   148/760   (a)
Homer E. Martin et ux
  Saxet Energy, Ltd.   5/14/2002   Dimmit   147/607   (a)
Charles W. Wilson et al
  Saxet Energy, Ltd.   6/24/2002   Dimmit   148/121   (a)
Moro Creek Ranch
  Saxet Energy, Ltd.   7/12/2002   Dimmit   148/82   (a)
Charles W. Wilson, Jr. et al
  Saxet Energy, Ltd.   7/1/2002   Dimmit   148/116   (a)
Marjorie G. Little & Triple J/P/S
  Saxet Energy, Ltd.   6/26/2002   Dimmit   148/89   (a)
Homer E. Martin et ux
  Saxet Energy, Ltd.   7/1/2002   Dimmit   148/173   (a)
Pena Creek III, Ltd. et al
  Saxet Energy, Ltd.   6/11/2002   Dimmit   148/236   (a)

(a) = Save and except the Glen Rose Formation being the stratigraphic equivalent
of that certain interval located between 6130’ as shown on the Electric Log of
the Union Producing Company — E. Halsell #1 (API 42 323 01126) located in
Maverick County, Texas
(b) = Save and except the San Miguel Formation being the stratigraphic
equivalent of that certain interval located between 2700’ and 3675’ as shown in
the electric log of The Exploration Company — O’Meara 1-6579 (API 42 127 33235)
located in Dimmit County, Texas
(c) = ONLY INSOFAR as said lease covers Tract I described therein.

 

Exhibit “B”

                                      WELL NAME   OPERATOR   COUNTY   API NO.  
RESERVOIR   STATUS   WI   NRI
Armstrong 1-640XH
  The Exploration Company   Dimmit   42-12733237   Georgetown   PC    
0.36187500       0.26416875  
Cage Ranch 2-18H
  The Exploration Company   Maverick   42-32332796   Georgetown   Prod    
0.50000000       0.36500000  
Cage Ranch 1-40H
  The Exploration Company   Maverick   42-32332803   Austin Chalk   Prod    
0.50000000       0.36500000  
Covert 1-18H
  The Exploration Company   Dimmit   42-12733264   Georgetown   Prod    
0.50000000       0.39812500  
Covert 1-690H
  The Exploration Company   Dimmit   42-12733232   Georgetown   Prod    
0.50000000       0.40062500  
Gary 1H
  The Exploration Company   Maverick   42-32332761   Georgetown   Prod    
0.75000000       0.56250000  
Gary 3H
  The Exploration Company   Maverick   42-32332791   Georgetown   Prod    
0.75000000       0.56250000  
Kothman 1-629H
  The Exploration Company   Dimmit   42-12733257   Georgetown   PC    
0.50000000       0.42750000  
Kothman 1-673H
  The Exploration Company   Dimmit   42-12733229   Georgetown   Prod    
0.50000000       0.42750000  
Kothman 1-675H
  The Exploration Company   Dimmit   42-12733236   Georgetown   Prod    
0.50000000       0.42750000  
Kothman 1-691H
  The Exploration Company   Dimmit   42-12733233   Georgetown   Prod    
0.50000000       0.42750000  
Kothman 2-691H
  The Exploration Company   Dimmit   42-12733260   Georgetown   Prod    
0.50000000       0.42750000  
Latham-McKnight 1-14
  The Exploration Company   Dimmit   42-12733290   Georgetown   Drlg    
0.50000000       0.37750000  
Latham-McKnight
1-27H
  The Exploration Company   Dimmit   42-12733272   Georgetown   PC    
0.50000000       0.37750000  
Mancha 1
  The Exploration Company   Maverick   42-32332612   Olmos   SI     1.00000000  
    0.76000000  
Mancha 2
  The Exploration Company   Maverick   42-32332613   Olmos (CBM)   SI    
1.00000000       0.76000000  

 

                                      WELL NAME   OPERATOR   COUNTY   API NO.  
RESERVOIR   STATUS   WI   NRI
Mancha 3
  The Exploration Company   Maverick   42-32332614   Olmos (CBM & Sd)   Prod    
1.00000000       0.76000000  
Mancha 4
  The Exploration Company   Maverick   42-32332615   Olmos (CBM, Sd)   SI    
1.00000000       0.76000000  
Mancha 5
  The Exploration Company   Maverick   42-32332605   Olmos   Prod     1.00000000
      0.76000000  
Myers 1-684H
  The Exploration Company   Dimmit   42-12733231   Georgetown   Prod    
0.50000000       0.42750000  
O’Meara 1-679H
  The Exploration Company   Dimmit   42-12733235   Georgetown   Prod    
0.50000000       0.42750000  
Shook 1-4H
  The Exploration Company   Dimmit   42-12733286   Austin Chalk   PC    
0.50000000       0.37750000  
Speer 1-520H
  The Exploration Company   Dimmit   42-12733268   Georgetown   Prod    
0.50000000       0.39500000  
Stone 1
  The Exploration Company   Maverick   42-32332671   Olmos A-5   SI    
1.00000000       0.69000000  
Stone 2
  The Exploration Company   Maverick   42-32332710   Olmos A-5   SI    
1.00000000       0.69000000  
Stone Ranch #1H
  The Exploration Company   Maverick   42-32332690   Georgetown   PC    
0.59875000       0.45650000  
Stone Ranch #2H
  The Exploration Company   Maverick   42-32332794   Georgetown   Prod    
0.75000000       0.56437500  
Trotter 1-4H
  The Exploration Company   Dimmit   42-12733271   Georgetown   Prod    
0.50000000       0.39500000  
Trotter 1-16H
  The Exploration Company   Dimmit   42-12733281   Austin Chalk   Prod    
0.50000000       0.37750000  
Trotter-Harvey
1-522H
  The Exploration Company   Dimmit   42-12733277   Georgetown   PC    
0.50000000       0.39812500  
Webb, F.J. 1-678H
  The Exploration Company   Dimmit   42-12733252   Georgetown   Prod    
0.50000000       0.42750000  
Vivian 1-687
  The Exploration Company   Dimmit   42-12733209   Georgetown   Prod    
0.50000000       0.42750000  
Webb, F.J. 5
  The Exploration Company   Dimmit   42-12730526   Escondido 1700   SI    
1.00000000       0.86500000  
Cinco B1
  CMR Energy   Maverick   42-32332591   Georgetown   SI     0.50000000      
0.37000000  
Covert 1-8
  CMR Energy   Dimmit       Olmos   PC     0.50000000          

 

CBM = Coalbed Methane
Drlg = Drilling
Prod = Producing
PC = Pending Completion
SI = Shut-in
WO = Workover
WOE = Waiting on Electricity
SWD = Salt Water Disposal
PD = Proposed Drilling
Mon = Monitor Well
TA = Temporarily Abandoned

 

EXHIBIT “C”

         
Armstrong 1-604XH
  Mancha 2   Cinco B1
Wellhead only
  Wellhead only    
Dual Master — Single Wing
       
 
       
Cage Ranch 1-40-H
  Mancha 4   Covert 1-8
Pumping Unit: 114 Bethleham w/54” stroke length
  Wellhead only    
Prime Mover: Arrow C-66
       
 
       
Cinco 1-2H
  Shook 1-4H    
Wellhead only
  Wellhead only    
Dual Master — Single Wing
       
 
       
Kothman 1-629H
  Stone 1H    
Wellhead only
  Wellhead only    
Dual Master — Single Wing
       
 
       
Latham-McKnight 1-14
  Trotter 1-16H     Wellhead only   Pumping Unit: 228 w/86” stroke length,
manufactured in China     Prime Mover: Waukesha VRG-232
 
       
Latham-McKnight 1-27H
  Trotter Harvey 1-522H    
Wellhead only
  Wellhead only    
 
       
Mancha 1
  Webb, F.J. 5    
Wellhead only
  Wellhead only    

 

                      Gary 1H   Mancha 5
 
                    Item   Serial Number or Tank #   Item       Serial Number or
Tank #
 
                   
Tank size 400#
  6027   Tank size 210       11724    
Tank size 400#
  6028   Tank size 210       82702    
Water tank 210#
  N/A   Separator 2 ph 16-7       1854    
Separator 2 ph 30x10
  421   Meter run 2"       202A71373    
Separator 3 ph 24x7-6
  2154                
Meter run 2”
  2407562                
Chip unit
  N/A                
Pump jack- 160 motor climas jack national
  N/A                
Engine C-66
                   
 
                    Gary 3H   Myers 1-684H
 
                   
Item
  Serial Number or Tank #   Tank #   BBLS   Serial Number   Size
Tank size 300#
  7183J2382   1   400   3879-J-1227    
Tank size 300#
  7185J2382   2   400   3878-J-1227    
Water tank 210#
  N/A   Separator   Low Press       24"x7'6"H
Separator 2 ph 16x7-6
  2202   Separator   High Press       20"x7'6"H
Separator 3 ph 24x7-6
  2200   Water Tank   210        
Meter run 2”
                   
Motor- Gemini
  E3131                
Pump jack- Sentry 160
                   
 
                    Mancha 3   Omeara 1-679H
 
                   
Item
  Serial Number or Tank #   Tank#   BBLS   Serial Number   Size
Water Tank 210
  35202-4   1   400   4261-J-1394    
Separator 2 ph 16x7
  1981   Separator   Low Press       24"x7'6"H
Meter run 2”
  N/A   Separator   High Press       20"7'6"H
 
      Line Heater            

 

                  Stone 1
 
                Item   Serial Number or Tank # Meter Run 2”   N/A     Separator
2 ph 16x7-5   1980     Water tank 210   N/A    
 
                Stone 2
 
                Item   Serial Number or Tank # Meter run 2”   N/A     Separator
2 ph 12x4-5   2409    
 
                Stone 2H
 
                Item   Serial Number or Tank # Tank size 300#   7464J2514    
Tank size 300#   7465J2514     Water tank 210#   N/A     Separator 2 ph 16x7-6  
2230     Separator 3 ph 24x7-6   2251     Meter run 2”   N/A    
 
                Vivian 1-687
 
               
Tank #
  BBLS   Serial Number       Size
1
  400   3128-J-958        
Separator
  Low Press            
Separator
  High Press           24"x7'6"H
Line Heater
              20"x7'6"H
Water tank
  210            

 

TXCO INVENTORY

                          Cage 2-18
Oil Tank
  Tank #   16047   Tank #   16048   Tank #    
 
  Size   300   Size   300   Size    
 
  Dimensions   12'Wx15'H   Dimensions   12'Wx15'H   Dimensions    
 
  Mfg   Lide ind   Mfg   Lide ind.   Mfg    
 
  Serial #   7467   Serial #   7466   Serial #    
 
                       
Water Tank
  Size   210   Size            
 
  Dimensions   12'Wx10'6"H   Dimensions            
 
  Mfg   Belco   Mfg            
 
  Serial #   22145   Serial #            
 
                       
Heater/Sep
  Size   High psi   Size   Low psi   Size   Line heater
 
  Dimensions   16''x7'-6"H   Dimensions   24"x7'-6"H   Dimensions   30"x10-0
long
 
  Mfg   American   Mfg   American Oilfield   Mfg   Smith ind.
 
  Serial #   2245   Serial #   2244   Serial #   13707
 
                       
Misc.
  Make       Model   Serial #        

 

TXCO INVENTORY

                          Covert 1-18H
Oil Tank
  Tank #   1   Tank #   2   Tank #    
 
  Size   300   Size   300   Size    
 
  Dimensions   12'Wx15'H   Dimensions   12'Wx15'H   Dimensions    
 
  Mfg   Lide ind.   Mfg   Lide   Mfg    
 
  Serial #   7290   Serial #   7389   Serial #    
 
                       
Water Tank
  Size   210   Size            
 
  Dimensions   12'Wx 10'-6" H   Dimensions            
 
  Mfg   Belco   Mfg            
 
  Serial #   22149   Serial #            
 
                       
Heater/Sep
  Size   Low psi   Size   High psi   Size   Line Heater
 
  Dimensions   24"x7'-6"H   Dimensions   20"x7-6"   Dimensions   30"Wx10'-0Long
 
  Mfg   American   Mfg   Smith ind   Mfg   Hanover
 
  Serial #   2231   Serial #   247   Serial #   4212
 
                       
Misc.
  Make       Model   Serial #        
 
  Precision Flow Meter Run     2" Simplex   N/A        
 
                        Total Flow Plate: 1.250                

 

TXCO INVENTORY

                          Covert 1-690
Oil Tank
  Tank #   21343   Tank #   21344   Tank #    
 
  Size   300   Size   300   Size    
 
  Dimensions   12'Wx15'H   Dimensions   12'Wx15'H   Dimensions    
 
  Mfg   Lide ind   Mfg   Lide ind   Mfg    
 
  Serial #   3979   Serial #   3980   Serial #    
 
                       
Water Tank
  Size   300   Size            
 
  Dimensions   12'Wx15'H   Dimensions            
 
  Mfg   Belco   Mfg            
 
  Serial #   20276   Serial #            
 
                       
Heater/Sep
  Size   High Psi   Size   Low psi   Size    
 
  Dimensions   16'x5'H   Dimensions   24"Wx7'6"H   Dimensions    
 
  Mfg   Hanover   Mfg   Hanover   Mfg    
 
  Serial #   V03-298   Serial #   03-775   Serial #    
 
                       
Misc.
  Make       Model   Serial #        
 
  Daniels total flow meter   2"            
 
  Precision flow inc. meter run   2" Simplex            

 

TXCO INVENTORY

                          Kothman 1-673H
Oil Tank
  Tank #   1196   Tank #   1254   Tank #    
 
  Size   400   Size   400   Size    
 
  Dimensions   12'Wx20'H   Dimensions   12'Wx20'H   Dimensions    
 
  Mfg   Conner Steel   Mfg   Conner Steel   Mfg    
 
  Serial #   4438   Serial #   4437   Serial #    
 
                       
Water Tank
  Size   210   Size            
 
  Dimensions   12'Wx10'6"H   Dimensions            
 
  Mfg   Belco   Mfg            
 
  Serial #   N/A   Serial #            
 
                       
Heater/Sep
  Size   High Psi   Size   High Psi   Size   High Psi
 
  Dimensions   16"x7'6"H   Dimensions   20"x7'6"H   Dimensions   30"x10"H
 
  Mfg   American   Mfg   Hanover   Mfg   Production Facilities Equipment Co.
 
  Serial #   2153   Serial #   01-960   Serial #   VS-194-304
 
                       
 
  Size   High Psi   Size   Low Psi   Size   Line Heater
 
  Dimensions   26"x7'6"H   Dimensions   24"x7'6"H   Dimensions   30"x10"H
 
  Mfg   American   Mfg   American   Mfg   Hanover
 
  Serial #   1954   Serial #   1955   Serial #   4823
 
                       
Misc.
  Make       Model   Serial #             Daniel TotalFlow Meter   3”; Class 600
  03370373        

 

TXCO INVENTORY

                          Kothman 1-675H                
Oil Tank
  Tank #   1255   Tank #       Tank #    
 
  Size   300   Size       Size    
 
  Dimensions   12'Wx15'H   Dimensions       Dimensions    
 
  Mfg   Lide ind.   Mfg       Mfg    
 
  Serial #       Serial #       Serial #    
 
                       
Water Tank
  Size   210   Size            
 
  Dimensions   12'Wx15'H   Dimensions            
 
  Mfg   Belco   Mfg            
 
  Serial #       Serial #            
 
                       
Heater/Sep
  Size   Low psi   Size   1440 High psi   Size    
 
  Dimensions   24"Wx7'-6"H   Dimensions   20"Wx7'-6"H   Dimensions    
 
  Mfg   American   Mfg   American   Mfg    
 
  Serial #       Serial #       Serial #    
 
                       
Misc.
  Make       Model   Serial #        
 
              2410872        

 

TXCO INVENTORY

                          Kothman 1-691H
Oil Tank
  Tank #   1207   Tank #       Tank #    
 
  Size   400   Size       Size    
 
  Dimensions   12'Wx20"H   Dimensions       Dimensions    
 
  Mfg   Lide ind.   Mfg       Mfg    
 
  Serial #   4262   Serial #       Serial #    
 
                       
Water Tank
  Size   210   Size            
 
  Dimensions   12'Wx10'6"H   Dimensions            
 
  Mfg       Mfg            
 
  Serial #       Serial #            
 
                       
Heater/Sep
  Size   High psi(1440)   Size   Low Psi   Size   Line Heater
 
  Dimensions   20"Wx7'6"H   Dimensions   24"Wx7'6"H   Dimensions   36"x10'-0
long
 
  Mfg   American   Mfg   American   Mfg    
 
  Serial #   1999   Serial #   1998   Serial #   C- 9 73
 
                       
Misc.
  Make       Model   Serial #             Daniel meter run   3”; class 600  
3380273        

 

TXCO INVENTORY

                          Kothman 2-691H
Oil Tank
  Tank #   1    Tank #   2   Tank #    
 
  Size   300   Size   300   Size    
 
  Dimensions   12'Wx15'H   Dimensions   12'Wx15'H   Dimensions    
 
  Mfg   Lide   Mfg   Lide   Mfg    
 
  Serial #   7250   Serial #   7251   Serial #    
 
                       
Water Tank
  Size   210   Size            
 
  Dimensions   12'Wx10'6"H   Dimensions            
 
  Mfg   Belco   Mfg            
 
  Serial #   22092   Serial #            
 
                       
Heater/Sep
  Size   High Psi   Size   Low Psi   Size   Line Heater
 
  Dimensions   20"Wx7'6"H   Dimensions   24"Wx7'6"H   Dimensions   24"Wx7'6"H
 
  Mfg   American   Mfg   American   Mfg   American
 
  Serial #   2205   Serial #   2203   Serial #   NA
 
                       
Misc.
  Make       Model   Serial #        
 
  Precision Flow Meter Run   2" Simplex   2410872        
 
                        Total Flow Plate: 1.250

 

TXCO INVENTORY

                          Speer 1-520H
Oil Tank
  Tank #   1   Tank #   2   Tank #    
 
  Size   300   Size   300   Size    
 
  Dimensions   12'Wx15'H   Dimensions   12'Wx15'H   Dimensions    
 
  Mfg   Lide ind   Mfg   Lide   Mfg    
 
  Serial #   7288   Serial #   7249   Serial #    
 
                       
Water Tank
  Size   210   Size            
 
  Dimensions   12'Wx10'6"H   Dimensions            
 
  Mfg   Belco   Mfg            
 
  Serial #       Serial #            
 
                       
Heater/Sep
  Size   Low psi   Size   High psi   Size   Line Heater
 
  Dimensions   24"x7'-6"   Dimensions   20"x7'-6"   Dimensions   34"x10'-0"long
 
  Mfg   American   Mfg   American   Mfg   N/A
 
  Serial #   2238   Serial #   2237   Serial #   46393
 
                       
Misc.
  Make       Model   Serial #             Precision Flow Meter Run   2” Simplex
  2410871        

 

TXCO INVENTORY

                          Trotter 1-4H
Oil Tank
  Tank #   1   Tank #   2   Tank #    
 
  Size   300   Size   300   Size    
 
  Dimensions   12'Wx15'H   Dimensions   12'Wx15'H   Dimensions    
 
  Mfg   Lide ind.   Mfg   Lide ind.   Mfg    
 
  Serial #   8126   Serial #   8125   Serial #    
 
                       
Water Tank
  Size   210   Size            
 
  Dimensions   12'Wx10'6"H   Dimensions            
 
  Mfg   Belco   Mfg            
 
  Serial #   22699   Serial #            
 
                       
Heater/Sep
  Size   High Psi   Size   Low Psi   Size   Line Heater
 
  Dimensions   20"Wx7'6"H   Dimensions   24"Wx7'6"H   Dimensions   24"Wx7'6"H
 
  Mfg   American   Mfg   American   Mfg   Hanover
 
  Serial #   2280   Serial #   2275   Serial #   4201
 
                       
Misc.
  Make       Model   Serial #             Precision Flow Meter Run   2” Simplex
  2503383        

 

TXCO INVENTORY

                          Webb, F.J. 1-678H
Oil Tank
  Tank #   9962   Tank #   9963   Tank #    
 
  Size   300   Size   300   Size    
 
  Dimensions   12'Wx20   Dimensions   12'Wx20   Dimensions    
 
  Mfg   Lide   Mfg   Lide   Mfg    
 
  Serial #   6422   Serial #   6423   Serial #    
 
                       
Water Tank
  Size   210   Size            
 
  Dimensions   12'Wx10'6"H   Dimensions            
 
  Mfg   Belco   Mfg            
 
  Serial #   21593   Serial #            
 
                       
Heater/Sep
  Size   Low psi   Size   High psi   Size   Line Heater
 
  Dimensions   24"x7'-6"H   Dimensions   20"x7'-6"h   Dimensions   24"Wx7'6"
 
  Mfg   American   Mfg   American oilfield   Mfg   American
 
  Serial #   2175   Serial #   2185   Serial #   2187
 
                       
Misc.
  Make       Model   Serial #             Precision Flow Meter Run   2” Simplex
  2306850        

 